Exhibit 10.3

Execution Version

 

LOGO [g180266ex103pg01.jpg]

 

Date:    April 8, 2016 To:    Unisys Corporation    801 Lakeview Drive, Suite
100    Blue Bell, Pennsylvania 19422 Attention:    Scott Battersby, Vice
President & Treasurer Phone:    215 986 2600 Fax:    215 986 4132 From:    Wells
Fargo Bank, National Association

 

Re: Additional Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Wells
Fargo Bank, National Association (“Dealer”) and Unisys Corporation
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. Each party further agrees that this Confirmation
together with the Agreement evidence a complete binding agreement between
Counterparty and Dealer as to the subject matter and terms of the Transaction to
which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

The definitions and provisions contained in the definitions and provisions of
the 2006 ISDA Definitions (including the Annex thereto) (the “2006 Definitions”)
and the 2002 ISDA Equity Derivatives Definitions (the “Equity Definitions”), as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”)
are incorporated into this Confirmation. In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein are based on terms that are defined in the Indenture
dated as of March 15, 2016 between Counterparty and Wells Fargo Bank, National
Association, as trustee (the “Indenture”) relating to the 5.50% Convertible
Senior Notes due 2021 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
190,000,000 (as increased to an aggregate principal amount of USD 213,500,000
pursuant to the exercise by the Initial Purchasers (as defined herein) of their
option to purchase additional Convertible Notes pursuant to the Purchase
Agreement (as defined herein)). In the event of any inconsistency between the
terms defined in the Indenture and this Confirmation, this Confirmation shall
govern. The parties acknowledge that this Confirmation is entered into on the
date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and (ii)
sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Offering Memorandum of Counterparty dated March 9,
2016 relating to the Convertible Notes (the “Offering Memorandum”). If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the Indenture as executed. References to the Indenture herein are
references to the Indenture as in effect on the date of its execution, and if
the Indenture is amended or supplemented following such date (other than any
amendment or supplement (x) pursuant to Section 10.01(h) of the Indenture that,
as determined by the Calculation Agent, conforms the Indenture to the
description of Convertible Notes in the Offering Memorandum or (y) pursuant to
Section 14.07 of the Indenture, subject, in the case of this clause (y), to the
second paragraph under “Method of Adjustment” in Section 3), any such amendment
or supplement will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing. For purposes of the Equity Definitions, the
Transaction shall be deemed to be a Share Option Transaction.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine), (ii) the
election of USD as the Termination Currency and (iii) the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Dealer, with a “Threshold Amount” of 3% of the shareholders’ equity of Dealer
(provided that (a) the phrase “, or becoming capable at such time of being
declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of the
Agreement, (b) “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of Dealer’s banking
business and (c) the following sentence shall be added to the end of Section
5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the relevant party to
make the payment when due; and (z) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”)) on the
Trade Date. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

  General Terms.        

Trade Date:

   April 8, 2016  

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment Date
 

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below  

Option Type:

   Call  

Buyer:

   Counterparty  

Seller:

   Dealer  

Shares:

   The common stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “UIS”).  

Number of Options:

   23,500. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.  

Applicable Percentage:

   25%  

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 102.4249  

Strike Price:

   USD9.7633  

Cap Price:

   USD12.7520  

Premium:

   USD752,000.00

 

2



--------------------------------------------------------------------------------

 

Premium Payment Date:

   April 13, 2016  

Exchange:

   The New York Stock Exchange  

Related Exchange(s):

   All Exchanges  

Excluded Provisions:

   Section 14.04(h) and Section 14.03 of the Indenture.   Procedures for
Exercise.        

Conversion Date:

   Each “Conversion Date” as defined in the Indenture (other than any such
Conversion Date with respect to any conversion of Convertible Notes with a
Conversion Date occurring prior to the Free Convertibility Date (any such
conversion, an “Early Conversion”), to which the provisions of Section 9(h)(i)
of this Confirmation shall apply).  

Free Convertibility Date:

   December 1, 2020  

Expiration Time:

   The Valuation Time  

Expiration Date:

   March 1, 2021, subject to earlier exercise.  

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.  

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date occurring on or after the Free Convertibility Date in respect of which a
Notice of Conversion that is effective as to Counterparty has been delivered by
the relevant converting Holder, a number of Options equal to (i) the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred minus (ii) the number of Options that are or are deemed to be
automatically exercised on such Conversion Date under the Base Call Option
Transaction Confirmation letter agreement dated March 9, 2016 between Dealer and
Counterparty (“the Base Call Option Confirmation”) shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.      Notwithstanding the foregoing,
in no event shall the number of Options that are exercised or deemed exercised
hereunder exceed the Number of Options.  

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing (which, for the avoidance of doubt, may be by email)
before 5:00 p.m. (New York City time) on the Scheduled Valid Day immediately
preceding the Expiration Date of the number of such Options; provided that, if
the Relevant Settlement Method for such Options is (x) Net Share Settlement and
the Specified Cash Amount is not USD 1,000, (y) Cash Settlement or (z)

 

3



--------------------------------------------------------------------------------

     Combination Settlement, Dealer shall have received a separate notice (the
“Notice of Final Settlement Method”) (which, for the avoidance of doubt, may be
by email) in respect of all such Convertible Notes before 5:00 p.m. (New York
City time) on the Scheduled Valid Day immediately following the Free
Convertibility Date specifying (1) the Relevant Settlement Method for such
Options and (2) if the settlement method for the related Convertible Notes is
not “Settlement in Shares” or “Settlement in Cash” (each as defined below), the
fixed amount of cash per Convertible Note that Counterparty has elected to pay
to Holders (as such term is defined in the Indenture) of the related Convertible
Notes (the “Specified Cash Amount”); provided, further, that, notwithstanding
the foregoing, such notice (and the related exercise of Options hereunder) shall
be effective if given after the applicable notice deadline specified above but
prior to 5:00 P.M., New York City time, on the third Exchange Business Day
following such notice deadline, in which event the Calculation Agent shall have
the right to adjust Dealer’s delivery obligation hereunder, with respect to such
exercise of Options, as appropriate to reflect the additional costs (including,
but not limited to, losses as a result of hedging mismatches and market losses)
and expenses incurred by Dealer or any of its affiliates in connection with its
hedging activities (including the unwinding of any hedge position) as a result
of its not having received such notice prior to such notice deadline (it being
understood that the adjusted delivery obligation described in the preceding
proviso can never be less than zero and can never require any payment by
Counterparty). Counterparty acknowledges its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes. For the avoidance of doubt, if the relevant
Conversion Date for any Convertible Notes occurs prior to the Free
Convertibility Date, no Options shall be subject to exercise in connection with
such Early Conversion, and such conversion shall be subject to the provisions
set forth in Section 9(h)(i) hereof.  

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.  

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:      “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m. (New York

 

4



--------------------------------------------------------------------------------

     City time) on any Scheduled Valid Day for the Shares for more than one
half-hour period in the aggregate during regular trading hours of any suspension
or limitation imposed on trading (by reason of movements in price exceeding
limits permitted by the relevant stock exchange or otherwise) in the Shares or
in any options contracts or futures contracts relating to the Shares.”  
Settlement Terms.        

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option.  

Relevant Settlement Method:

   In respect of any Option:      (i) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 14.02(a)(iii)(A) of the Indenture (together with
cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”), (B) in a combination of cash and Shares pursuant to Section
14.02(a)(iii)(C) of the Indenture with a Specified Cash Amount less than USD
1,000 (such settlement method, “Low Cash Combination Settlement”) or (C) in a
combination of cash and Shares pursuant to Section 14.02(a)(iii)(C) of the
Indenture with a Specified Cash Amount equal to USD 1,000, then, in each case,
the Relevant Settlement Method for such Option shall be Net Share Settlement;  
   (ii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 14.02(a)(iii)(C) of the Indenture with a Specified Cash
Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and      (iii) if Counterparty has
elected to settle its conversion obligations in respect of the related
Convertible Note entirely in cash pursuant to Section 14.02(a)(iii)(B) of the
Indenture (such settlement method, “Settlement in Cash”), then the Relevant
Settlement Method for such Option shall be Cash Settlement.  

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period.

 

5



--------------------------------------------------------------------------------

     Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Net Share Settlement Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.  

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:      (i)   
cash (the “Combination Settlement Cash Amount”) equal to the sum, for each Valid
Day during the Settlement Averaging Period for such Option, of (A) an amount
(the “Daily Combination Settlement Cash Amount”) equal to the lesser of (1) the
product of (x) the Applicable Percentage and (y) (A) the Specified Cash Amount
minus (B) USD 1,000 and (2) the Daily Option Value, divided by (B) the number of
Valid Days in the Settlement Averaging Period; provided that if the calculation
in clause (A) above results in zero or a negative number for any Valid Day, the
Daily Combination Settlement Cash Amount for such Valid Day shall be deemed to
be zero; and      (ii)    Shares (the “Combination Settlement Share Amount”)
equal to the sum, for each Valid Day during the Settlement Averaging Period for
such Option, of a number of Shares for such Valid Day (the “Daily Combination
Settlement Share Amount”) equal to (A) (1) the Daily Option Value on such Valid
Day minus the Daily Combination Settlement Cash Amount for such Valid Day,
divided by (2) the Relevant Price on such Valid Day, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in sub-clause (A)(1) above results in zero or a negative number for
any Valid Day, the Daily Combination Settlement Share Amount for such Valid Day
shall be deemed to be zero.      Dealer will pay cash in lieu of delivering any
fractional Shares to be delivered with respect to any Combination Settlement
Share Amount valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period.  

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

 

6



--------------------------------------------------------------------------------

 

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid
Day and the Cap Price, minus (B) the Strike Price on such Valid Day; provided
that if the calculation contained in clause (ii) above results in a negative
number, the Daily Option Value for such Valid Day shall be deemed to be zero. In
no event will the Daily Option Value be less than zero.  

Make-Whole Adjustment:

   Notwithstanding anything to the contrary herein, in respect of any exercise
of Options on a Conversion Date occurring on or after the Free Convertibility
Date relating to a conversion of Convertible Notes for which additional Shares
will be added to the “Conversion Rate” (as defined in the Indenture) as
determined pursuant to Section 14.03 of the Indenture, the Daily Option Value
shall be calculated as if the Option Entitlement included the Applicable
Percentage of the number of such additional Shares as determined with reference
to the adjustment set forth in such Section 14.03 of the Indenture; provided
that if the sum of (i) the product of (a) the number of Shares (if any)
deliverable by Dealer to Counterparty per exercised Option and (b) the
Applicable Limit Price on the Settlement Date and (ii) the amount of cash (if
any) payable by Dealer to Counterparty per exercised Option would otherwise
exceed the amount per Option, as determined by the Calculation Agent, that would
be payable by Dealer under Section 6 of the Agreement if (x) the relevant
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party and (y) Section 14.03
of the Indenture were deleted, then each Daily Option Value shall be
proportionately reduced to the extent necessary to eliminate such excess.  

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page UIS <equity> (or any successor thereto).  

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.  

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

 

7



--------------------------------------------------------------------------------

 

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.  

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page UIS <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.  

Settlement Averaging Period:

   For any Option being exercised hereunder, the 60 consecutive Valid Days
commencing on, and including, the 62nd Scheduled Valid Day immediately prior to
the Expiration Date.  

Settlement Date:

   For any Option, the third Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.  

Settlement Currency:

   USD  

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.  

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that any Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws. 3.   Additional Terms applicable to the
Transaction.   Adjustments applicable to the Transaction:  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt,

 

8



--------------------------------------------------------------------------------

     Dealer shall not have any delivery or payment obligation hereunder, and no
adjustment shall be made to the terms of the Transaction, on account of (x) any
distribution of cash, property or securities by Counterparty to holders of the
Convertible Notes (upon conversion or otherwise) or (y) any other transaction in
which Holders of the Convertible Notes are entitled to participate, in each
case, in lieu of an adjustment under the Indenture of the type referred to in
the immediately preceding sentence (including, without limitation, pursuant to
the first sentence of the third paragraph of Section 14.04(c) of the Indenture
or the first sentence of the third paragraph of Section 14.04(d) of the
Indenture).  

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding Section
11.2(c) of the Equity Definitions, upon any Potential Adjustment Event, the
Calculation Agent shall (A) make a corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction (other than the Cap Price) and (B) a
proportionate adjustment to the Cap Price to the extent any adjustment is made
to the Strike Price pursuant to clause (A) above (which adjustment, for the
avoidance of doubt, shall not prohibit the Calculation Agent from making any
further adjustments to the Cap Price in accordance with, and subject in all
respects to, Section 9(w) hereof); provided that in no event shall the Strike
Price be adjusted to be greater than the Cap Price.      Notwithstanding the
foregoing and “Consequences of Merger Events / Tender Offers” below, if the
Calculation Agent in good faith disagrees with any adjustment to the Convertible
Notes that involves an exercise of discretion by Counterparty or its board of
directors (including, without limitation, pursuant to Section 14.05 of the
Indenture, Section 14.07 of the Indenture or any supplemental indenture entered
into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine (A) the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction (other than the Cap Price) in a commercially
reasonable manner and (B) a proportionate adjustment to the Cap Price to the
extent any adjustment is made to the Strike Price pursuant to clause (A) above
(which adjustment, for the avoidance of doubt, shall not prohibit the
Calculation Agent from making any further adjustments to the Cap Price in
accordance with, and subject in all respects to, Section 9(w) hereof); provided
that in no event shall the Strike Price be adjusted to be greater than the Cap
Price; provided further that, notwithstanding the foregoing, if any Potential

 

9



--------------------------------------------------------------------------------

     Adjustment Event occurs during the Settlement Averaging Period but no
adjustment was made to any Convertible Note under the Indenture because the
relevant Holder (as such term is defined in the Indenture) was deemed to be a
record owner of the underlying Shares on the related Conversion Date, then the
Calculation Agent shall make an adjustment, as determined by it in a
commercially reasonable manner, to the terms hereof in order to account for such
Potential Adjustment Event.  

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.
  Extraordinary Events applicable to the Transaction:  

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any “Specified Corporate
Event” as defined in Section 14.07 of the Indenture.  

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any “Specified Corporate
Event” as defined in Section 14.07 of the Indenture.  

Consequences of Merger Events / Tender Offers:

  

 

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make (A) a corresponding adjustment in respect of any adjustment under the
Indenture to any one or more of the nature of the Shares (in the case of a
Merger Event), Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction
(other than the Cap Price) to the extent an analogous adjustment would be made
pursuant to the Indenture in connection with such Merger Event or Tender Offer,
subject to the second paragraph under “Method of Adjustment” and (B) a
proportionate adjustment to the Cap Price to the extent any adjustment is made
to the Strike Price pursuant to clause (A) above (which adjustment, for the
avoidance of doubt, shall not prohibit the Calculation Agent from making any
further adjustments to the Cap Price in accordance with, and subject in all
respects to, Section 9(w) hereof); provided that in no event shall the Strike
Price be adjusted to be greater than the Cap Price; provided further, that any
such adjustment pursuant to clause (A) or (B) above shall be made without regard
to any adjustment to the Conversion Rate pursuant to any Excluded Provision.
Notwithstanding the foregoing, if, with respect to a Merger Event or a Tender
Offer, (A)(i) the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person that is not a
corporation or is not organized under the laws of the United States, any State
thereof or the District of Columbia or (ii) the Counterparty to the Transaction
following such Merger Event or Tender Offer will not be

 

10



--------------------------------------------------------------------------------

     a corporation and (B) in either case, Dealer determines in its good faith
discretion that treating such Shares as “Reference Property” (as defined in the
Indenture) will have a material adverse effect on Dealer’s rights or obligations
in respect of the Transaction, on its hedging activities in respect of the
Transaction or on the costs (including, without limitation, due to any increase
in tax liability, decrease in tax benefit or other adverse effect on its tax
position) of engaging in any of the foregoing, then, in either case,
Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
sole, good faith election.  

Consequences of Announcement Events:

  

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(w) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (x) the word “shall” in the
second line shall be replaced with “may”, (y) the phrase “exercise, settlement,
payment or any other terms of the Transaction (including, without limitation,
the spread)” shall be replaced with the phrase “Cap Price (provided that in no
event shall the Cap Price be less than the Strike Price)” and (z) the phrase
“economic effect on the Transaction of such Tender Offer (including adjustments
to account for changes in volatility, expected dividends, stock loan rate or
liquidity relevant to the Shares or the Transaction)” shall be deleted in its
entirety and replaced with the words “cumulative economic effect on the
theoretical value of the Transaction taken as a whole of such Announcement Event
including to account for changes in volatility, expected dividends, stock loan
rate or liquidity relevant to the Shares or the Transaction, if such economic
effect is material” (it being understood that, in determining such economic
effect, the Calculation Agent shall take into account Dealer’s Hedge Positions
specifically to hedge the Transaction, as determined by the Calculation Agent).
For the avoidance of doubt, the Calculation Agent may determine whether the
relevant Announcement Event has had a material effect on the Transaction (and,
if so, adjust the terms of the Transaction accordingly) on one or more occasions
on or after the date of the Announcement Event up to, and including, the
Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account (and shall not duplicate) any earlier
adjustment relating to the same Announcement Event (it being understood that no
such adjustment shall render the Cap Price less than the Strike Price). An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

 

Announcement Event:

   (i) The public announcement by any entity of (x) any transaction or event (or
a bona fide intention to enter into

 

11



--------------------------------------------------------------------------------

     any transaction, as determined by the Calculation Agent by reference to the
effect of such announcement on the market price of the Shares or options on the
Shares) that, if completed, would constitute a Merger Event or Tender Offer or
(y) any potential acquisition or disposition by Issuer and/or its subsidiaries
where the aggregate consideration exceeds 30% of the market capitalization of
Issuer as of the date of such announcement (an “Acquisition Transaction”), (ii)
the public announcement by Issuer of an intention to solicit or enter into, or
to explore strategic alternatives or other similar undertaking that may include,
a Merger Event or Tender Offer or an Acquisition Transaction or (iii) any
subsequent public announcement by any entity of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i) or (ii) of this sentence (including, without limitation, a new announcement,
whether or not by the same party, relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent. For
the avoidance of doubt, the occurrence of an Announcement Event with respect to
any transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” (A) “Merger Event” shall mean such
term as defined under Section 12.1(b) of the Equity Definitions (but, for the
avoidance of doubt, the remainder of the definition of “Merger Event” in Section
12.1(b) of the Equity Definitions following the definition of “Reverse Merger”
therein shall be disregarded) and (B) “Tender Offer” shall mean such term as
defined under Section 12.1(d) of the Equity Definitions.  

Nationalization, Insolvency or Delisting:

  

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

Restrictions on Adjustments:

   None of the events listed in Sections 14.04(i) of the Indenture will
constitute a Potential Adjustment Event for purposes of “Potential Adjustment
Events” above, a Merger Event for purposes of “Merger Events” above or Tender
Offer for purposes of “Tender Offers” above, and no adjustment will be made to
the Transaction in connection with any such event except as may be

 

12



--------------------------------------------------------------------------------

     provided in Section 9(w) herein (it being understood that, other than the
stock repurchases referenced in clause (iv) of Section 14.04(i) of the
Indenture, which shall be a Potential Adjustment Event for purposes of Section
9(w) herein, (x) the events specified in clauses (i) and (ii) of such Section
shall not be Potential Adjustment Events for purposes of Section 9(w) herein
except to the extent such events or their scope are outside of the ordinary
course, (y) the event specified in clause (iii) of such Section shall not be a
Potential Adjustment Event for purposes of Section 9(w) herein unless the terms
of the instrument described therein are amended subsequent to the Trade Date,
and (z) the events specified in clauses (v) and (vi) of such Section shall not
be Potential Adjustment Events for purposes of Section 9(w) herein).  
Additional Disruption Events:        

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof, (ii) inserting the parenthetical “(including,
for the avoidance of doubt and without limitation, adoption or promulgation of
new regulations authorized or mandated by existing statute)” at the end of
clause (A) thereof and (iii) adding the words “provided that, in the case of
clause (Y) hereof and any law, regulation or interpretation, the consequence of
such law, regulation or interpretation is applied equally by Dealer to all of
its similarly situated counterparties and/or similar transactions” after the
semi-colon in the last line thereof.      Notwithstanding anything to the
contrary in the Equity Definitions, (1) a Change in Law described in clause (Y)
of Section 12.9(a)(ii) of the Equity Definitions shall not constitute a Change
in Law and instead shall constitute an Increased Cost of Hedging as described in
Section 12.9(a)(vi) of the Equity Definitions (and for such purposes only,
Increased Cost of Hedging shall be applicable hereunder).  

Failure to Deliver:

   Applicable  

Hedging Disruption:

   Applicable; provided that:      (i)    Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following language at the end of such Section:
        “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and      (ii)    Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

 

13



--------------------------------------------------------------------------------

 

Hedging Party:

   For all applicable Additional Disruption Events, Dealer; provided that, when
making any determination or calculation as “Hedging Party,” Dealer shall be
bound by the same obligations relating to required acts of the Calculation Agent
as set forth in Section 1.40 of the Equity Definitions and this Confirmation as
if the Hedging Party were the Calculation Agent; provided further that nothing
herein shall limit or alter, or be deemed to limit or alter, the ability of
Dealer (whether acting as Dealer, the Hedging Party, the Determining Party or
the Calculation Agent) to hedge its obligations under the Transaction in a
manner it deems appropriate, as determined by Dealer in its sole discretion (for
the avoidance of doubt, whenever the Calculation Agent or Determining Party, as
the case may be, is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions (other than any adjustment required
to be made by reference to the terms of the Convertible Notes or the Indenture)
to take into account the effect of an event, the Calculation Agent or
Determining Party, as the case may be, shall make such adjustment by reference
to the effect of such event on the Hedging Party, assuming that the Hedging
Party maintains a commercially reasonable hedge position).   Determining Party:
   For all applicable Extraordinary Events, Dealer; provided that, when making
any determination or calculation as “Determining Party,” Dealer shall be bound
by the same obligations relating to required acts of the Calculation Agent as
set forth in Section 1.40 of the Equity Definitions and this Confirmation as if
the Determining Party were the Calculation Agent.   Non-Reliance:    Applicable
  Agreements and Acknowledgments Regarding Hedging Activities:   

 

Applicable

  Additional Acknowledgments:    Applicable 4.   Calculation Agent.    Dealer;
provided that, following the occurrence and during the continuance of an Event
of Default of the type described in Section 5(a)(vii) of the Agreement with
respect to which Dealer is the sole Defaulting Party, Counterparty shall have
the right to designate a nationally recognized independent equity derivatives
dealer to replace Dealer as the Calculation Agent, and the parties shall work in
good faith to execute any appropriate documentation required by such replacement
Calculation Agent.

 

14



--------------------------------------------------------------------------------

     Following any adjustment, determination or calculation by the Calculation
Agent or Determining Party hereunder, upon a written request by Counterparty
(which may be by email), the Calculation Agent or Determining Party, as the case
may be, will promptly (but in any event within three Scheduled Trading Days)
provide to Counterparty by email to the email address provided by Counterparty
in such written request a report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such adjustment, determination or calculation (including any assumptions
used in making such adjustment, determination or calculation), it being
understood that in no event will Dealer be obligated to share with Counterparty
any proprietary or confidential data or information or any proprietary or
confidential models used by it in making such adjustment, determination or
calculation or any information that is subject to an obligation not to disclose
such information. 5.   Account Details.      

  (a)    Account for payments to Counterparty:      Bank:    Bank of America  
   ABA#:    026009593      Acct No.:    1233930879      Beneficiary:    Unisys
Corporation      Ref:    Capped Call      Account for delivery of Shares to
Counterparty:      To be advised   (b)    Account for payments to Dealer:     
ABA: 121-000-248      Wells Fargo Bank, National Association      Charlotte, NC
     Internal Acct No. 01020304464228      A/C Name: WFB Equity Derivatives     
Account for delivery of Shares from Dealer:      DTC Number:    2072      Agent
ID:    52196      Institution ID:    52196

 

6.   Offices.

  (a)    The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.   (b)    The Office of Dealer for the
Transaction is: New York      Wells Fargo Bank, National Association      375
Park Avenue      New York, NY 10152

 

15



--------------------------------------------------------------------------------

7.  

Notices.

  (a)    Address for notices or communications to Counterparty:      Unisys
Corporation      801 Lakeview Drive, Suite 100      Blue Bell, Pennsylvania
19422      Attention:   Vice President & Treasurer      Telephone No.:   215 986
2600      Facsimile No.:   215 986 4132      With copy to:      Attention:  
General Counsel      Telephone No.:   215 986 4205      Facsimile No.:   215 986
9732   (b)    Address for notices or communications to Dealer:     
Notwithstanding anything to the contrary in the Agreement, all notices to Wells
Fargo in connection with the Transaction are effective only upon receipt of
email message to CorporateDerivativeNotifications@wellsfargo.com 8.  
Representations and Warranties of Counterparty.   Each of the representations
and warranties of Counterparty set forth in Section 1 of the Purchase Agreement
(the “Purchase Agreement”) dated as of March 9, 2016, between Counterparty and
J.P. Morgan Securities LLC, as the Representative of the several Initial
Purchasers named in Schedule A thereto (together, the “Initial Purchasers”), are
true and correct and are hereby deemed to be repeated to Dealer as if set forth
herein. Counterparty hereby further represents and warrants to Dealer on the
date hereof and on and as of the Premium Payment Date that:   (a)   
Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.   (b)    Neither the execution and delivery of this Confirmation nor
the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of (i) the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, (ii) any applicable law
or regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or (iii) any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument, except, in the
case of clause (iii), to the extent that such conflict, breach, default or lien
would not have a material adverse effect on Counterparty, the Transaction or
Dealer’s rights or obligations relating to the Transaction, or the power or
ability of Counterparty to execute and deliver this Confirmation or perform its
obligations hereunder.   (c)    No consent, approval, authorization, or order
of, or filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Counterparty of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act or state securities laws.

 

16



--------------------------------------------------------------------------------

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f) Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

  (g) To the knowledge of Counterparty, no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding (i) any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being a financial
institution or broker-dealer or (ii) any information reporting requirements
under the U.S. Internal Revenue Code of 1986, as amended (the “Code”), and
related Treasury regulations, or under any similar provision of foreign, state
or local law, rule, regulation, or regulatory order.

 

  (h) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Premium Payment Date, with respect to the matters set forth in
Sections 8(a) through (c) of this Confirmation (it being understood that such
opinion of counsel is limited to the federal laws of the United States, the laws
of the State of New York and the General Corporation Law of the State of
Delaware and may contain customary limitations, exceptions and
qualifications). Delivery of such opinion to Dealer shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
49,000,000 (in the case of the first such notice) or (ii) thereafter more than
250,000 less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a Section
16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees of one outside
counsel in each relevant jurisdiction), joint or several, which an Indemnified
Person may become subject to, in each case, as a result of Counterparty’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred (and supported by invoices or other documentation setting
forth in reasonable detail such expenses) in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a

 

17



--------------------------------------------------------------------------------

  result of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. Counterparty shall not be liable for any settlement
of any proceeding contemplated by this paragraph that is effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any such proceeding contemplated by
this paragraph that is pending or threatened in respect of which any Indemnified
Person is a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty, other than a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign all or any of its
rights and obligations hereunder with respect to all or any of the Options
hereunder (such Options, the “Transfer Options”) (it being understood that, for
purposes of this Section 9(e)(i), such transfer or assignment shall also include
any pledge, hypothecation or other encumbrance); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a “United States person” (as defined in Section 7701(a)(30) of the
Code);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are reasonably requested
and reasonably satisfactory to Dealer;

 

18



--------------------------------------------------------------------------------

  (D) Dealer will not, as a result of such transfer or assignment, be required
to pay the transferee or assignee on any payment date an amount under Section
2(d)(i)(4) of the Agreement greater than an amount that Dealer would have been
required to pay to Counterparty in the absence of such transfer or assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer or assignment;

 

  (F) Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer or assignment;
and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent to any affiliate of Dealer
(1) that has a long-term issuer rating that is equal to or better than Dealer’s
credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or Dealer’s ultimate parent (provided that in connection with any assignment or
transfer pursuant to clause (A)(2) hereof, the guarantee of any guarantor of the
relevant transferee’s obligations under the Transaction shall constitute a
Credit Support Document under the Agreement), or (B) with Counterparty’s consent
(such consent not to be unreasonably withheld or delayed) to any third-party
financial institution that is a recognized dealer in the market for U.S.
corporate equity derivatives and that has a long-term issuer rating equal to or
better than the lesser of (1) the credit rating of Dealer at the time of the
transfer and (2) A- by Standard and Poor’s Ratings Services or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. or its successor (“Moody’s”)
or, if either S&P or Moody’s ceases to rate such debt, at least an equivalent
rating or better by a substitute rating agency mutually agreed by Counterparty
and Dealer; provided that, in the case of any transfer or assignment described
in clause (A) or (B) above, (I) an Event of Default, Potential Event of Default
or Termination Event will not occur as a result of such transfer and assignment
and (II) (a) such transfer or assignment shall not result in a deemed exchange
by Counterparty within the meaning of Section 1001 of the Code, (b) Counterparty
will not receive from the transferee or assignee on any payment date or delivery
date an amount or a number of Shares, as applicable, lower than the amount or
the number of Shares, as applicable, that Dealer would have been required to pay
or deliver to Counterparty in the absence of such transfer or assignment, (c)
Counterparty will not, as a result of such transfer or assignment, be required
to pay the transferee or assignee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Counterparty
would have been required to pay to Dealer in the absence of such transfer or
assignment, and (d) Dealer shall cause the transferee or assignee to make such
Payee Tax Representations and to provide such tax documentation as may be
reasonably requested by Counterparty to permit Counterparty to determine that
events described in clauses (II)(b) and (c) of this proviso will not occur upon
or after such transfer or assignment. If at any time at which (A) the Section 16
Percentage exceeds 8.5%, (B) the Option Equity Percentage exceeds 14.5%, or (C)
the Share Amount exceeds the Applicable Share Limit (if any applies) (any such
condition described in clauses (A), (B) or (C), an “Excess Ownership Position”),
Dealer is unable after using its commercially reasonable efforts to effect a
transfer or assignment of Options to a third party on pricing terms reasonably
acceptable to Dealer and within a time period reasonably acceptable to Dealer
such that no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that following such partial
termination no Excess

 

19



--------------------------------------------------------------------------------

  Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(k) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). Dealer
shall notify Counterparty of an Excess Ownership Position with respect to which
it intends to seek a transfer or assignment as soon as reasonably practicable
after becoming aware of such an Excess Ownership Position. The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13 of the Exchange Act) of which Dealer is or may
be deemed to be a part beneficially owns (within the meaning of Section 13 of
the Exchange Act), without duplication, on such day (or, to the extent that for
any reason the equivalent calculation under Section 16 of the Exchange Act and
the rules and regulations thereunder results in a higher number, such higher
number) and (B) the denominator of which is the number of Shares outstanding on
such day. The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that would give rise to reporting or
registration obligations (except for any filings of Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act) or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or is reasonably
likely to result in an adverse effect on a Dealer Person, under any Applicable
Restriction, as determined by Dealer in its reasonable discretion, minus (B) 1%
of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to (and only to) the extent of any
such performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”), in each case only to
the extent reasonably necessary, as determined by Dealer in good faith, to avoid
an Excess Ownership Position, as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related Settlement Averaging Period,
if applicable) and the number of Shares that it will deliver on each Staggered
Settlement Date;

 

20



--------------------------------------------------------------------------------

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) if the Net Share Settlement terms or the Combination Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g) [Reserved]

 

  (h) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which a “Notice of Conversion” (as such term is
defined in the Indenture) that is effective as to Counterparty has been
delivered by the relevant converting “Holder” (as such term is defined in the
Indenture):

 

  (A) Counterparty shall, within five Scheduled Trading Days of the Conversion
Date (as defined in the Indenture) for such Early Conversion, provide written
notice (an “Early Conversion Notice”) to Dealer specifying the number of
Convertible Notes surrendered for conversion on such Conversion Date (such
Convertible Notes, the “Affected Convertible Notes”) and the anticipated
settlement date, and the giving of such Early Conversion Notice shall constitute
an Additional Termination Event as provided in this clause (i);

 

  (B) upon receipt of any such Early Conversion Notice, Dealer shall designate
an Exchange Business Day as an Early Termination Date (which Exchange Business
Day shall be on or as promptly as reasonably practicable after the related
settlement date for such Affected Convertible Notes) with respect to the portion
of the Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible Notes
minus the “Affected Number of Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Affected Convertible Notes and (y)
the Number of Options as of the Conversion Date for such Early Conversion;

 

  (C) any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) the excess of (I) the
Conversion Rate (after taking into account any applicable adjustments to the
Conversion Rate pursuant to Section 14.03 of the Indenture), multiplied by the
Applicable Limit Price on the settlement date for the Shares to be delivered
pursuant to the Indenture in respect of the Affected Convertible Note, minus
(II) USD 1,000;

 

21



--------------------------------------------------------------------------------

  (D) for the avoidance of doubt, in determining the amount payable in respect
of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and (z)
the corresponding Convertible Notes remain outstanding; and

 

  (E) the Transaction shall remain in full force and effect, except that, as of
the Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, if an
event of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture and such event
of default results in the Convertible Notes being declared due and payable
pursuant to the Indenture, then such event of default shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

 

  (iii)

Promptly (but in any event within five Scheduled Trading Days) following any
Repurchase Event (as defined below), Counterparty may notify Dealer of such
Repurchase Event and the aggregate principal amount of Convertible Notes subject
to such Repurchase Event (any such notice, a “Convertible Notes Repurchase
Notice”); provided that any such Convertible Notes Repurchase Notice shall
contain an acknowledgment by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of such
Repurchase Event and the delivery of such Convertible Notes Repurchase Notice.
The receipt by Dealer from Counterparty of any Convertible Notes Repurchase
Notice shall constitute an Additional Termination Event as provided in this
Section 9(h)(iii). Upon receipt of any such Convertible Notes Repurchase Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Convertible Notes Repurchase Notice (which Exchange Business Day shall be on or
as promptly as reasonably practicable after the related settlement date for the
relevant Repurchase Event) as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Repurchase
Options”) equal to the lesser of (A) (x) the aggregate principal amount of such
Convertible Notes specified in such Convertible Notes Repurchase Notice, divided
by USD 1,000, minus (y) the number of Repurchase Options (as defined in the Base
Call Option Confirmation), if any, that relate to such Convertible Notes, and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repurchase Options. Any payment hereunder with respect to such
termination (the “Repurchase Unwind Payment”) shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. “Repurchase Event” means that (i) any Convertible
Notes are repurchased (whether pursuant to Section 15.02 of the Indenture or
otherwise) by Counterparty or any of its subsidiaries, (ii) any Convertible
Notes are delivered to Counterparty in exchange for delivery of any property or
assets of Counterparty or any of its subsidiaries (howsoever described),
(iii) any principal of any of the Convertible Notes is repaid prior to the final
maturity date of the Convertible Notes (other than upon acceleration of the
Convertible Notes described in Section 9(h)(ii) hereof), or (iv) any Convertible
Notes are exchanged by or for the benefit of the Holders (as defined in the
Indenture) thereof for any other

 

22



--------------------------------------------------------------------------------

  securities of Counterparty or any of its affiliates (or any other property, or
any combination thereof) pursuant to any exchange offer or similar transaction;
provided that any conversion of Convertible Notes pursuant to the terms of the
Indenture shall not constitute a Repurchase Event.

 

  (i) Amendments to Equity Definitions.

 

  (i) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by (i)
replacing the word “event” with the words “corporate action by the Issuer”, (ii)
deleting the words “diluting or concentrative” and replacing them with the word
“material economic” and (iii) adding the phrase “or the Options” at the end of
the sentence.

 

  (ii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer; provided that the period
for dismissal, discharge, stay or restraint therein shall be increased from
within 15 days to within 60 days.”

 

  (iii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding
the language “; provided that Counterparty (as such term is defined in the
Confirmation) may not elect to terminate the Transaction unless concurrently
with electing to terminate the Transaction, it represents and warrants to Dealer
(as such term is defined in the Confirmation) that it is not aware of any
material non-public information with respect to the Issuer or the Shares” at the
end of the final sentence thereof.

 

  (j) No Setoff. Neither party shall have the right to set off any obligation
that it may have to the other party under the Transaction against any obligation
such other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise, and each party hereby waives any such right of setoff.

 

  (k) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (b) the Transaction is cancelled or
terminated upon the occurrence of an Extraordinary Event (except as a result of
(i) a Nationalization, Insolvency or Merger Event in which the consideration to
be paid to holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its commercially reasonable discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 

  Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the

 

23



--------------------------------------------------------------------------------

     date when the relevant Payment Obligation would otherwise be due pursuant
to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e)
of the Agreement, as applicable, in satisfaction of such Payment Obligation in
the manner reasonably requested by Counterparty free of payment.   Share
Termination Delivery Property:    A number of Share Termination Delivery Units,
as calculated by the Calculation Agent, equal to the Payment Obligation divided
by the Share Termination Unit Price. The Calculation Agent shall adjust the
Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
  Share Termination Unit Price:    The value to Dealer of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property.   Share
Termination Delivery Unit:    One Share or, if the Shares have changed into cash
or any other property or the right to receive cash or any other property as the
result of a Nationalization, Insolvency or Merger Event (any such cash or other
property, the “Exchange Property”), a unit consisting of the type and amount of
such Exchange Property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Nationalization, Insolvency or Merger Event,
as determined by the Calculation Agent.   Failure to Deliver:    Applicable  
Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to the Transaction means that the Share Termination Alternative is applicable to
the Transaction.

 

24



--------------------------------------------------------------------------------

  (l) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (m) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on the advice of counsel, the Shares
(“Hedge Shares”) acquired by Dealer for the purpose of hedging its obligations
pursuant to the Transaction cannot be sold in the public market by Dealer
without registration under the Securities Act, Counterparty shall, at its
election, either (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act and enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering of a substantially
similar size; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of a
substantially similar size, in form and substance reasonably satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares then held by Dealer from Dealer at the Relevant Price on such
Exchange Business Days, and in the amounts, reasonably requested by Dealer.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (o) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its commercially
reasonable judgment and, in respect of clause (ii) below, based on the advice of
counsel, that such action is reasonably necessary or advisable (i) to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions (but only if there is a material decrease in liquidity
relative to Dealer’s expectations on the Trade Date) or (ii) to enable Dealer to
effect transactions in Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were the Issuer
or an affiliated purchaser of the Issuer, be in compliance with applicable legal
or regulatory requirements, requirements of self-regulatory organizations with
jurisdiction over Dealer or its affiliates, or related policies and procedures
adopted in good faith by Dealer (so long as such policies and procedures would
generally be applicable to counterparties similar to Counterparty and
transactions similar to the Transaction); provided that no such Valid Day or
other date of valuation, payment or delivery may be postponed or added more than
50 Valid Days after the original Valid Day or other date of valuation, payment
or delivery, as the case may be.

 

  (p) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

25



--------------------------------------------------------------------------------

  (q) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (r) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such Merger Event or (y) if
no holders of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment.

 

  (s) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from a Change in Law, a Hedging
Disruption, an Excess Ownership Position, or an Illegality (as defined in the
Agreement)).

 

  (t) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

  (u)

Early Unwind. In the event the sale of the “Option Securities” (as defined in
the Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under

 

26



--------------------------------------------------------------------------------

  the Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from, and agrees not to make any
claim against the other party with respect to, any obligations or liabilities of
the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

  (v) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (w) Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in this Confirmation, solely for purposes of this
Section 9(w), the terms “Potential Adjustment Event,” “Merger Event,” and
“Tender Offer” shall each have the meanings assigned to such term in the Equity
Definitions (as amended by Section 9(i)(i)), and upon the occurrence of a Merger
Date, the occurrence of a Tender Offer Date, or the declaration by Counterparty
of the terms of any Potential Adjustment Event, respectively, as such terms are
defined in the Equity Definitions, the Calculation Agent may, in its
commercially reasonable discretion, adjust the Cap Price to preserve the fair
value of the Options to Dealer; provided that in no event shall the Cap Price be
less than the Strike Price; and provided further that any adjustment to the Cap
Price made pursuant to this Section 9(w) shall be made without duplication of
any other adjustment or determination hereunder (including, for the avoidance of
doubt, adjustments or determinations made in accordance with “Method of
Adjustment,” “Consequences of Merger Events / Tender Offers” and “Consequences
of Announcement Events” in Section 3 above).

 

  (x) Delivery of Tax Certificates. On or prior to the Trade Date and at any
other time reasonably requested by Dealer, Counterparty shall have delivered to
Dealer a properly completed Internal Revenue Service Form W-9. On or prior to
the Trade Date and at any other time reasonably requested by Counterparty,
Dealer shall have delivered to Counterparty a properly completed Internal
Revenue Service Form W-9.

 

27



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to
CorporateDerivativeNotifications@wellsfargo.com.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION   UNISYS CORPORATION By:  

/s/ Cathleen Burke

    By:  

/s/ Scott A. Battersby

  Name:   Cathleen Burke       Name:   Scott A. Battersby   Title:   Managing
Director       Title:   Vice President and Treasurer